Exhibit 10.3

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

PATENT LICENSE AGREEMENT

 

Microtune, Inc., a Delaware corporation

 

and Microtune (Texas), L.P., a Texas limited partnership

 

Broadcom Corporation, a California corporation

 

Broadcom International Limited, a Cayman Islands Corporation

 

June 13, 2004

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Article I – DEFINITIONS    1

1.1

   “Affiliate”    1

1.2

   “Broadcom Licensed Product”    2

1.3

   “Broadcom Patents”    2

1.4

   “Capture Period”    2

1.5

   “Change of Control”    2

1.6

   “Class B Holders”    3

1.7

   “Custom ASIC”    3

1.8

   “Digital Control Circuitry for Analog Devices”    3

1.9

   “Digital Signal Processing”    3

1.10

   “Dual Conversion Tuner”    3

1.11

   “Effective Date”    3

1.12

   “Electronics Company\    3

1.13

   “Existing Patents”    3

1.14

   “Foundational Analog Technology\    3

1.15

   “Licensed Products”    3

1.16

   “Licensed Subsidiary”    3

1.17

   “Microtune Licensed Product”    4

1.18

   “Microtune Patents”    4

1.19

   “New Patents”    4

1.20

   “Patents”    4

1.21

   “Person”    4

1.22

   “[***]”    4

1.23

   “[***] Supplied Tuners”    4

1.24

   “Priority Date”    5

1.25

   “Royalty”    5

1.26

   “Royalty Bearing Product”    5

1.27

   “RF”    5

1.28

   “Subsidiary”    5

1.29

   “Term”    5

1.30

   “Third Party”    5

1.31

   “Tuner”    5

1.32

   “Voting Power”    5

1.33

   “Year One,” “Year Two,”    5 Article II – LICENSE GRANTS    5

2.1

   Broadcom License to Microtune    5

2.2

   Microtune License to Broadcom    6

2.3

   Scope    6

2.4

   Subsidiaries    8

2.5

   Non-Circumvention    8

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

2.6

   Restricted Patents    8

2.7

   Covenant not to Sue    9

2.8

   No Other Rights    10

Article III – CONSIDERATION

   10

3.1

   Per Unit Royalty    10

3.2

   Payments    11

3.3

   Royalty Statements    11

3.4

   Retention of Records; Audit    11

3.5

   Accuracy of Statements and Payments    11

3.6

   Taxes    12

Article IV – TERM AND TERMINATION

   12

4.1

   Term    12

4.2

   Termination for Convenience    12

4.3

   Termination of License for Royalty Bearing Products    12      (a) Right to
Terminate    12      (b) Resolution of Dispute    13

4.4

   No Other Termination    14

4.5

   Survival    14      (a) Termination of License for Royalty Bearing Products
   14      (b) Expiration of Term    14

Article V – CHANGE OF CONTROL AND SUBSIDIARIES

   15

5.1

   Change of Control    15

5.2

   Subsidiaries    15      (a) New Subsidiaries    15      (b) Former
Subsidiaries    16

5.3

   Divestiture of Business or Assets    16      (a) Divestiture of Business or
Assets; General Rule    16      (b) Divestiture of Material Business Unit after
Capture Period    17

Article VI – MISCELLANEOUS PROVISIONS

   18

6.1

   Representations and Warranties    18

6.2

   Confidentiality of Terms    20

6.3

   Representation    21

6.4

   Further Acts    21

6.5

   Notices    22

6.6

   Assignment    23

6.7

   Governing Law    23

6.8

   Jurisdiction    23

6.9

   Bankruptcy    23

6.10

   Severability    24

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.11

   Entire Agreement    24

6.12

   Modification; Waiver    24

6.13

   Construction    24

6.14

   Counterparts    24

6.15

   Section Headings    24

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

iii



--------------------------------------------------------------------------------

PATENT LICENSE AGREEMENT

 

This PATENT LICENSE AGREEMENT (this “Agreement”) is made and entered into as of
June 13, 2004 by and between, on the one hand, Microtune, Inc., a Delaware
corporation, having offices at 2201 10th Street, Plano, TX 75074 together with
its wholly owned subsidiary Microtune (Texas), L.P., a Texas limited
partnership, having offices at 2201 10th Street, Plano, TX 75074
(“Microtune-LP”) (collectively, “Microtune”), and Broadcom Corporation, a
corporation organized and existing under the laws of California, having offices
at 16215 Alton Parkway, Irvine, California 92619 together with its wholly owned
subsidiary Broadcom International Limited, a Cayman Islands Corporation, with a
place of business at Zephyr House, Mary Street, P.O. Box 709 GT, Georgetown,
Grand Cayman, Cayman Islands, British West Indies (“Broadcom International”)
(collectively, “Broadcom”) (Microtune and Broadcom are individually referred to
herein as a “Party,” and collectively as the “Parties”).

 

WITNESSETH

 

WHEREAS, Microtune and Broadcom are concurrently entering into (i) a Settlement
Agreement under which the parties are settling and releasing all outstanding
claims and dismissing all litigation between them (“Settlement Agreement”); and
(ii) a Business Agreement (“Business Agreement”);

 

WHEREAS, Microtune desires to grant, and Broadcom desires to receive a license
for certain products, on the terms and conditions set forth in this Agreement;

 

WHEREAS, Broadcom desires to grant, and Microtune desires to receive, a license
for certain products, on the terms and conditions set forth in this Agreement;
and

 

WHEREAS, Broadcom will be paying royalties to Microtune for the sale of certain
products meeting the definition of “Royalty Bearing Products”, without respect
to whether U.S. Patent No. 5,727,035 (the “035 Patent”) is valid and enforceable
in the United States and/or whether Microtune has patent rights that correspond
to the ‘035 Patent in foreign countries. The parties acknowledge that the
payment of royalties in the United States or in any foreign country in
accordance with this Agreement does not constitute patent misuse and Broadcom
will not allege that it does constitute patent misuse. It is understood that the
royalties payable under this Agreement are in consideration for the licenses
granted to Broadcom herein and the dismissals and releases granted to Broadcom
under the Settlement Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and mutual covenants
hereinafter contained, the parties agree as follows:

 

ARTICLE I – DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1 “Affiliate” means, with respect to a given Person (the “Subject Person”),
any other Person who controls, is controlled by or is under common control with
the Subject Person. For

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

1



--------------------------------------------------------------------------------

purposes of this Section 1.1, control means direct or indirect ownership of more
than fifty percent (50%) of the Voting Power of a respective Person. A Person
shall be deemed to be an Affiliate under this Agreement only so long as such
control exists.

 

1.2 “Broadcom Licensed Product” means [***]

 

1.3 “Broadcom Patents” means : (a) all Patents worldwide that satisfy each of
the following conditions (i) have a Priority Date on or before the end of the
Capture Period (including those that have a Priority Date prior to the Effective
Date); (ii) for which Broadcom or any of its Subsidiaries has as of the
Effective Date or obtains at any time during the Term, ownership, or for which
Broadcom or any of its Subsidiaries has as of the Effective Date or obtains at
any time during the Capture Period, any other right to grant licenses to
Microtune of or within the scope granted herein without requiring payment of
royalties or other consideration by Broadcom or any of its Subsidiaries to a
Third Party (except payments to a Third Party for inventions made by such Third
Party while employed by Broadcom or any of its Subsidiaries); and (iii) which
Patents would be infringed, but for the licenses granted in this Agreement, by
the manufacture, use, sale, offer for sale or import of a Microtune Licensed
Product; and (b) but only with respect to claims in the Patents described in
subparagraph (a) [***] Notwithstanding anything to the contrary in the
foregoing, the term “Broadcom Patents” includes all Patents asserted against
Microtune or any Microtune Licensed Subsidiary in the Actions (as defined in
Section 1.1 of the Settlement Agreement).

 

1.4 “Capture Period” means a period ending four (4) years after the Effective
Date.

 

1.5 “Change of Control” means a transaction or series of related transactions
(other than a transaction or series of related transactions effected solely for
the purposes of changing the form or jurisdiction of organization of an entity,
or a pledge of assets pursuant to a credit agreement with an unrelated bank,
bank group or other financial institution) in which either (i) a Party
consolidates or merges with or into another Electronics Company, or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets directly or indirectly to another Electronics
Company, or any Electronics Company consolidates with, or merges with or into, a
Party, in each case unless the direct and indirect holders of Voting Power of
the Party immediately prior to the transaction or series of related transactions
(“Existing Holders”) will hold, directly or indirectly, more than fifty (50%) of
the Voting Power of the surviving or transferee Person immediately after the
transaction or series of related transactions; or (ii) any Electronics Company
or “group” (as such term is used in Rule 13d-5 under the United States
Securities Exchange Act of 1934, but excluding any Class B Holders acquiring
shares of Broadcom) including an Electronics Company is or becomes, or has the
right to become, the beneficial owner, directly or indirectly, of more than 50%
of the total Voting Power of a Party. Notwithstanding the foregoing, in no event
shall any transaction or series of transactions that results in one or more of
the Class B Holders, alone or in combination, becoming, or having the right to
become, the beneficial owner, directly or indirectly, of more than 50% of the
total Voting Power of Broadcom (or any successor to Broadcom) be considered a
Change of Control.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

2



--------------------------------------------------------------------------------

1.6 “Class B Holders” means Henry Samueli, Henry Nicholas, their respective
Descendants, current and former Spouses and their respective Descendants, and
any Trusts, Charitable Organizations or IRAs for any of the foregoing
(Descendants, Spouses, Trusts, Charitable Organizations and IRAs have the
respective meanings ascribed to such terms in Broadcom’s Articles of
Incorporation as of the Effective Date of this Agreement).

 

1.7 “Custom ASIC” means an application specific or customer specific integrated
circuit product (“ASIC”) developed for a Third Party, and sold by a Party or its
Licensed Subsidiary to such Third Party, where such Party or its Licensed
Subsidiary conducts significant development with respect to such ASIC or the
pre-configured cells of such Party or its Licensed Subsidiary that are used in
such ASIC, whether or not sold under a Third Party’s brand name.

 

1.8 “Digital Control Circuitry for Analog Devices” means [***]

 

1.9 “Digital Signal Processing” means [***]

 

1.10 “Dual Conversion Tuner” means [***]

 

1.11 “Effective Date” means the date on which all the conditions set forth in
Article VI of the Settlement Agreement have been satisfied, and the settlement
reflected therein becomes effective, as all defined in the Settlement Agreement.

 

1.12 “Electronics Company” means a Person that conducts, or is an Affiliate of a
Person that conducts, material business in the area of design, development,
manufacture, sale or distribution of any discrete or integrated circuit devices
(including multi-chip modules and chipsets), firmware, software, boards,
subsystems or systems.

 

1.13 “Existing Patents” means all Broadcom Patents and Microtune Patents that
have a Priority Date on or before the Effective Date.

 

1.14 “Foundational Analog Technology” means [***]

 

1.15 “Licensed Products” means Microtune Licensed Products in the case of
Microtune and its Licensed Subsidiaries and Broadcom Licensed Products in the
case of Broadcom and its Licensed Subsidiaries.

 

1.16 “Licensed Subsidiary” means, (a) with respect to a given Party (the
“Parent”), any other Person taxed by the United States as a corporation (or, in
a foreign country, taxed by the relevant jurisdiction in a similar manner as the
United States taxes a corporation) where the Parent directly or indirectly owns
or controls more than fifty percent (50%) of the Voting Power of such other
Person; and (b) with respect to a given Parent, any other Person taxed by the
United States as a partnership (or, in a foreign country, taxed by the relevant
jurisdiction in a similar manner as the United States taxes a partnership) where
the following conditions are met: (i) the Parent directly or indirectly owns or
controls more than eighty percent (80%) of the Voting Power of such other Person
and the Parent directly or indirectly has the right to participate in greater
than eighty percent (80%) of the profits and/or losses of such other Person

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

3



--------------------------------------------------------------------------------

associated with shares, securities or other ownership interest in such Person
(e.g., dividends paid or committed to be paid to shareholder base, liquidation
preferences granted or paid with respect to certain classes of securities, and
the like). A Person shall be deemed to be a Licensed Subsidiary under this
Agreement only so long as such ownership, control, profits and/or losses exists
and only so long as the Parent has not contractually or otherwise surrendered,
limited, or in any other way abandoned, materially constrained, or assigned to a
Third Party its authority to elect the managing authority or make decisions for
the respective Person.

 

1.17 “Microtune Licensed Product” means [***]

 

1.18 “Microtune Patents” means all Patents worldwide that satisfy each of the
following conditions: (i) have a Priority Date on or before the end of the
Capture Period (including those that have a Priority Date prior to the Effective
Date); (ii) for which Microtune or any of its Subsidiaries has as of the
Effective Date or obtains at any time during the Term, ownership, or for which
Microtune or any of its Subsidiaries has as of the Effective Date or obtains at
any time during the Capture Period any other right to grant licenses to Broadcom
of or within the scope granted herein without requiring payment of royalties or
other consideration by Microtune or any of its Subsidiaries to a Third Party
(except payments to a Third Party for inventions made by such Third Party while
employed by Microtune or any of its Subsidiaries); and (iii) which Patents would
be infringed, but for the licenses granted in this Agreement, by the
manufacture, use, sale, offer for sale or import of a Broadcom Licensed Product.
Notwithstanding anything to the contrary in the foregoing, the term “Microtune
Patents” includes all Patents asserted against Broadcom or any Broadcom Licensed
Subsidiary in the Actions (as defined in Section 1.1 of the Settlement
Agreement).

 

1.19 “New Patents” means all Broadcom Patents and Microtune Patents that have a
Priority Date after the Effective Date and prior to the end of the Capture
Period.

 

1.20 “Patents” means (i) all classes or types of patents, including utility
patents, utility models, design patents, invention certificates, continuations,
divisionals, continuations-in-part, reexaminations, reissues, extensions and
renewals, in all countries of the world; and (ii) all applications for these
classes or types of patents in all countries of the world.

 

1.21 “Person” shall mean an individual, trust, corporation, partnership, joint
venture, limited liability company, association, unincorporated organization or
other legal or governmental entity.

 

1.22 [***]

 

1.23 “[***] Supplied Tuners” means any and all single or direct conversion
Tuners and Dual Conversion Tuners that are supplied by [***] to a Party or any
of its Licensed Subsidiaries for sale by such Party or its Licensed Subsidiaries
under the trademarks or trade names of such Party or any of its Licensed
Subsidiaries, whether or not [***] also sells units of those Tuners to Third
Parties (provided that the particular units sold by [***] to Third Parties are
not included in the definition of [***] Supplied Tuners).

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

4



--------------------------------------------------------------------------------

1.24 “Priority Date” means the earliest priority date to which any Patent is
entitled in a particular country. By way of example, it is understood that the
Priority Date for a United States patent is the earlier of (i) the actual filing
date of the United States patent application which issued into such patent, (ii)
the priority date under 35 U.S.C. § 119 for such patent, or (iii) the priority
date under 35 U.S.C. § 120 for such patent.

 

1.25 “Royalty” means the royalties payable by Broadcom to Microtune as set forth
in Article III.

 

1.26 “Royalty Bearing Product” means a Broadcom Licensed Product that is a Dual
Conversion Tuner (including any [***] Supplied Tuner that is a Dual Conversion
Tuner).

 

1.27 “RF” means radio frequency.

 

1.28 “Subsidiary” means, with respect to a given Party or Person (the “Parent”),
any other Person where the Parent directly or indirectly owns or controls more
than fifty percent (50%) of the Voting Power of such other Person. A Person
shall be deemed to be a Subsidiary under this Agreement only so long as such
ownership or control exists. It is understood that references to Subsidiaries of
a Party in this Agreement include all Licensed Subsidiaries of such Party.

 

1.29 “Term” is defined in Article IV.

 

1.30 “Third Party” means a Person other than a Party to this Agreement or a
Subsidiary of a Party to this Agreement.

 

1.31 “Tuner” means a circuit, device, module, subsystem, chip or chip set for
selecting signals at one or more specific radio frequencies or ranges of radio
frequencies.

 

1.32 “Voting Power” means the right to exercise voting power with respect to the
election of directors or similar managing authority of a Person (whether through
direct or indirect beneficial ownership of shares or securities of such Person
or otherwise).

 

1.33 “Year One,” “Year Two,” et seq. are defined in Section 3.1.

 

ARTICLE II – LICENSE GRANTS

 

2.1 Broadcom License to Microtune. Subject to the terms and conditions of this
Agreement:

 

(a) Broadcom and its Subsidiaries hereby grant to Microtune and its Licensed
Subsidiaries a non-exclusive, royalty-free, worldwide, non-transferable and
non-assignable (except as set forth in Article V and Section 6.6) license,
without the right to sublicense, under Broadcom Patents to make, have made
(subject to Section 2.3(d)), use, sell (directly or indirectly), offer to sell
and import Microtune Licensed Products.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

5



--------------------------------------------------------------------------------

(b) The license granted to Microtune and its Licensed Subsidiaries in Section
2.1(a) does not include the grant of the right to include Digital Signal
Processing in Microtune Licensed Products. The exclusion of Digital Signal
Processing from the scope of the license grant shall not be construed, however,
to exclude (a) circuits, devices or modules performing only analog processing of
analog signals, including analog signals containing modulated digital data, such
as in HDTV, DTV, OpenCable, and DOCSIS cable modem applications, (b) Digital
Control Circuitry for Analog Devices, or (c) Foundational Analog Technology.

 

2.2 Microtune License to Broadcom. Subject to the terms and conditions of this
Agreement, Microtune and its Subsidiaries (including Microtune LP) hereby grant
to Broadcom and its Licensed Subsidiaries a non-exclusive, worldwide,
non-transferable and non-assignable (except as set forth in Article V and
Section 6.6) license, without the right to sublicense, under Microtune Patents
to make, have made (subject to Section 2.3(d)), use, sell (directly or
indirectly), offer to sell and import Broadcom Licensed Products. This license
shall be royalty-bearing with respect to Royalty Bearing Products as set forth
in Section 3.1 and royalty-free with respect to all other Broadcom Licensed
Products.

 

2.3 Scope.

 

(a) It is understood that the sale or lease of a Licensed Product by a Party or
its Licensed Subsidiary to a direct or indirect customer under the licenses set
forth in Sections 2.1 and 2.2 conveys the right for such customer to use, sell
(directly or indirectly), offer to sell and import such Licensed Products as
sold by such Party or its Licensed Subsidiary (including as part of a larger
combination through the incorporation of the Licensed Products into other
products). Notwithstanding the foregoing, no right or license is granted to or
conveyed (expressly or by implication, estoppel or otherwise) to customers for
any patented invention which is directed to (i) a method or process which is
other than the inherent use of such Licensed Product itself (as sold by the
Party or its Licensed Subsidiary), or (ii) a combination of a Licensed Product
(as sold by the Party or its Licensed Subsidiary) with any other product that is
not a Licensed Product except: a patented combination to the extent that such
combination would not be infringing but for the inclusion of the Licensed
Product(s) so long as the Licensed Product(s) constitute(s) a material part of
such patented combination, is/are especially made or especially adapted for use
as part of such patented combination, and do/does not have any substantial
non-infringing use. (By way of clarification, and not limitation, sales of
Licensed Products as replacement parts shall not be considered to be a
substantial non-infringing use). Notwithstanding the foregoing, in no event
shall the sale or lease of a Licensed Product be construed as granting or
conveying any right or license (expressly or by implication, estoppel or
otherwise) to customers for any rights, or under any Patents, outside of the
scope of the license granted by a Party to the other Party for the respective
Licensed Product, and specifically excludes without limitation any right or
license (expressly or by implication, estoppel or otherwise) under any Patent
claims of Broadcom or its Licensed Subsidiaries that are excluded under
subparagraph (b) of the definition of “Broadcom Patents”.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

6



--------------------------------------------------------------------------------

(b) Each Party and its Subsidiaries covenants not to sue the other Party and its
Licensed Subsidiaries on any claim that the other Party contributorily infringes
or induces infringement of any Broadcom Patent or Microtune Patent, as
applicable, by making, having made, using, selling, offering for sale, importing
or distributing any Licensed Product (including by providing any reference
designs or documentation for any Licensed Product). Each Party agrees that this
Section 2.3(b) does not provide any license or benefit to any customer of a
Party hereto for those combinations of a Licensed Product with any other product
that is not covered by Section 2.3(a) above.

 

(c) [***]

 

(d) [***]

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

7



--------------------------------------------------------------------------------

(e) [***]

 

2.4 Subsidiaries. Each Party intends for this Agreement to extend to all of its
Subsidiaries, as licensors, with respect to the licenses granted by such Party
and its Subsidiaries to the other Party and its Licensed Subsidiaries, as
licensees, under this Agreement. The Parties agree that, to the extent they are
not already bound, each Party shall ensure that all such Subsidiaries are bound
by the terms of this Agreement.

 

2.5 Non-Circumvention. Each Party agrees to take all steps that are reasonable
and in good faith under the circumstances to ensure that all Patents are
licensed under this Agreement that are directed to inventions that (i) are made
by its and its Subsidiaries’ employees and/or individual contractors, or (ii)
are made in substantial part using funding provided directly or indirectly by
that Party and/or its Subsidiaries. Notwithstanding the foregoing, both parties
understand and intend that there are circumstances in which a Party could
reasonably agree in good faith with an independent Third Party that the Party
would not have rights to license and/or enforce Patents directed to inventions
developed in conjunction with employees and/or contractors of or for such Third
Party. For example, both parties understand that it could be reasonable under
the circumstances for a Party to agree in good faith not to have rights to
license and/or enforce Patents directed to inventions that arise out of: (i)
bona fide joint development projects based in substantial part on the
pre-existing technology of an independent Third Party; or (ii) bona fide joint
development projects undertaken with the significant assistance of the employees
and/or contractors of an independent Third Party.

 

2.6 Restricted Patents.

 

(a) If a Party or its Subsidiaries does not own or have the right to grant
licenses of the full scope set forth in this Agreement to a Patent that would
otherwise qualify as a Broadcom Patent or Microtune Patent, as applicable, but
for such limitations, then the licenses granted under such Patent shall be of
the broadest scope that such Party or any of its Subsidiaries has the right to
grant within the scope of the licenses set forth in this Agreement.

 

(b) If a Patent is subject to payment obligations to a Third Party (other than
to a Third Party for inventions made by such Third Party while employed by the
respective Party or any of its Subsidiaries) and would otherwise qualify as a
Broadcom Patent or Microtune Patent, as applicable, a Party shall have the right
to include such Patent under the licenses granted to such Party and its Licensed
Subsidiaries under this Agreement so long as such Party agrees in writing

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

8



--------------------------------------------------------------------------------

to, and actually does, make all payments required to be made to the Third Party
as a result of such licenses and holds the licensee Party harmless with respect
to such payment obligations.

 

(c) If a Party or any of its Subsidiaries owns or has the right to enforce, or
can control the enforcement of, or has a financial interest in the enforcement
of any Patent that would qualify as a Broadcom Patent or Microtune Patent, as
applicable, if owned by the respective Party or any of its Subsidiaries, such
Party and its Subsidiaries shall not take any action to enforce such Patent
against the other Party or any of its Licensed Subsidiaries within the scope of
the licenses set forth in this Agreement.

 

(d) If a Party or any of its Subsidiaries is entitled to receive any share of
money damages and/or royalties for a Patent owned by a Third Party that would
qualify as a Broadcom Patent or Microtune Patent, as applicable, if owned by the
respective Party or any Subsidiary, and cannot prevent the independent
enforcement of such Patent by the Third Party notwithstanding compliance with
its obligations under Section 2.5(c) above, then such Party shall reimburse the
other Party and its Licensed Subsidiaries for any such amounts which it or its
Subsidiaries receives if such Patent is enforced against such other Party or its
respective Licensed Subsidiary.

 

2.7 Covenant not to Sue.

 

(a) In addition to the licenses granted in this Article II, Broadcom (on behalf
of itself and each of its Subsidiaries) also agrees that, for a period
commencing on the Effective Date and continuing throughout the Term, that:

 

(i) Broadcom will neither bring nor cause to be brought, and will cause its
Subsidiaries not to bring nor cause to be brought, any action, suit, or
proceeding against Microtune or any of its Licensed Subsidiaries alleging that
the Analog Video Demodulator (as defined below) infringes any Patent meeting the
definition of “Broadcom Patent” set forth in Section 1.3(a) (but without the
limitation described in Section 1.3(b));

 

(ii) Broadcom will neither bring nor cause to be brought, and will cause its
Subsidiaries not to bring nor cause to be brought, any action, suit, or
proceeding against Microtune or any of its Licensed Subsidiaries alleging
infringement of any Patent meeting the definition of “Broadcom Patent” set forth
in Section 1.3(a) (but without the limitation described in Section 1.3(b)) by
reason of the exercise by Microtune of any of the rights, and subject to the
limitations, described in Section 2.3 with respect to the Analog Video
Demodulator (as defined below), it being the Parties’ intention that the
covenant not to sue have the same scope as if the term “Microtune Licensed
Product” included the Analog Video Demodulator (as defined below) for the
purposes of Section 2.3; and

 

(iii) Broadcom agrees that it and its Subsidiaries, under the covenant not to
sue in this Section 2.7, are subject to all the provisions of Sections 2.5 and
2.6 within the same scope as if the term “Microtune Licensed Product” included
the Analog Video Demodulator (as defined below).

 

(b) As used herein, “Analog Video Demodulator” means [***]

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

9



--------------------------------------------------------------------------------

2.8 No Other Rights. No rights or licenses are granted under any Patents except
as expressly provided herein, whether by implication, estoppel or otherwise.

 

ARTICLE III – CONSIDERATION

 

3.1 Per Unit Royalty. In consideration of the license granted by Microtune to
Broadcom for Royalty Bearing Products and for other good and valuable
consideration, receipt of which is hereby acknowledged, Broadcom or Broadcom
International (as allocated among themselves in their sole discretion), jointly
and severally agree to pay to Microtune the per unit royalty described in the
chart below (the “Royalty”) for each unit of Royalty Bearing Product sold,
directly or indirectly, by Broadcom or its Licensed Subsidiaries, as follows:

 

(a) No royalty shall accrue for prototypes, tests, samples, demonstration or
marketing units provided by Broadcom or its Licensed Subsidiaries without
monetary consideration, or for any returns for which Broadcom or its Licensed
Subsidiary provides a refund of the price paid by the Third Party or grants a
full credit for the price paid or provides a replacement or for which a
replacement is provided (it being understood that a Royalty will be paid for the
replacement).

 

(b) The Royalties set forth in this Section 3.1 shall be Broadcom’s and its
Licensed Subsidiaries’ sole payment obligation, and Microtune’s and its
Subsidiaries’ sole remuneration, for the licenses granted under this Agreement.

 

(c) Royalties under the table set forth below shall be due for any Royalty
Bearing Product as follows: (i) a single per unit Royalty at [***] of the amount
set forth in the table shall be due for a Royalty Bearing Product if it
integrates a single Dual Conversion Tuner, and (ii) a single per unit Royalty at
[***] of the amount set forth in the table shall be due for a Royalty Bearing
Product if it integrates two or more Dual Conversion Tuners on a single
semiconductor substrate. In addition, in the event that there are multiple
Royalty Bearing Products in a single system-level product (e.g. multiple Dual
Conversion Tuner chips in a single set-top box), Broadcom shall pay the per unit
Royalty on each Royalty Bearing Product, calculated as described in the first
sentence. By way of example, and not by way of limitation, the Royalty payable
in [***] for a set top box in which three chips are included, each of which
integrates one Dual Conversion Tuner, shall be [***] times 3 Royalty Bearing
Products, or [***]; and the Royalty payable in [***] for a set top box in which
three chips are included, each of which integrates two Dual Conversion Tuners on
a single semiconductor substrate, shall be [***] times 3 Royalty Bearing
Products, or [***]).

 

(d) Royalties shall commence to accrue on account of Royalty Bearing Products
sold, directly or indirectly, by Broadcom or its Licensed Subsidiaries, [***].
Royalties owing for the period prior to the Effective Date shall be paid with
the payment due by [***], in accordance with the provisions of Section 3.2.

 

[***]

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

10



--------------------------------------------------------------------------------

3.2 Payments. Royalties shall be paid within forty-five (45) days after the end
of each calendar quarter during the Term in which such Royalties accrue. The
first payment on [***] will include Royalties due on account of the sale of
Royalty Bearing Products made after [***] and prior to [***]. All Royalty
amounts shall be paid to Microtune in United States dollars and shall be sent to
Microtune at the address set forth in Section 6.5.

 

3.3 Royalty Statements. Broadcom shall furnish to Microtune, at the same time it
makes payment of Royalties under Section 3.2, a royalty statement setting forth:
(i) the total aggregate number of Royalty Bearing Products sold by Broadcom and
its Licensed Subsidiaries; (ii) the total aggregate number of prototype, test,
sample, demonstration and marketing units and returns under Section 3.1; and
(iii) the total aggregate amount of Royalties due for the respective quarter.
Such statements shall not be required to include any additional information.
Broadcom shall furnish such statements to Microtune whether or not any of the
Royalty Bearing Products have been sold during the period to which such
statements refer. Microtune shall maintain all royalty statements as
confidential and shall not use royalty statements for any purposes other than to
determine if the Royalties paid under this Agreement were correct and/or
enforcing its rights to receive Royalties under this Agreement.

 

3.4 Retention of Records; Audit. Broadcom and its Licensed Subsidiaries shall
keep, at their respective principal place of business, full and accurate records
regarding the calculation of Royalties under this Agreement for a period of two
(2) years after the calendar quarter to which such records relate. Microtune may
have an independent accounting firm, reasonably acceptable to Broadcom, audit
such records of Broadcom and its Licensed Subsidiaries not more than once for
each Year. Such audit shall be conducted during normal business hours, with at
least twenty (20) days prior written notice to Broadcom by Microtune. All audits
under this Section 3.4 shall be limited to records for Royalties accruing no
more than two (2) years prior to the time such audit is conducted. The auditor
shall be required to sign a reasonable confidentiality agreement with Broadcom
and, except as otherwise expressly provided under Section 4.3(b)(vi), shall only
disclose to Microtune whether Broadcom has complied with its payment obligations
and, if not, the amount owed. If the audit uncovers a shortfall in payments by
Broadcom for the period of the audit of [***] or more between Royalties due as
determined by the audit and the Royalties actually paid for the period audited,
then the reasonable expense of the audit shall be borne by Broadcom, and
Broadcom shall promptly pay to Microtune any such shortfall or underpayment.
Otherwise, the expense of the audit shall be borne by Microtune.

 

3.5 Accuracy of Statements and Payments. Receipt or acceptance by Microtune of
any Royalty or other statement furnished by Broadcom pursuant to this Agreement,
or of any sums paid by Broadcom hereunder, shall not preclude Microtune from
challenging the correctness thereof within two (2) years after the period to
which such Royalty or statement applies. In the event that any inconsistencies
or mistakes are discovered by either Party in such statements or payments within
such two (2) year period, Broadcom shall rectify such inconsistency or mistake
by an appropriate payment or credit on the next royalty statement or, if there
is a dispute regarding such inconsistency or mistake, such matter will be
resolved as described in Section 4.3.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

11



--------------------------------------------------------------------------------

3.6 Taxes. All Royalties due from Broadcom to Microtune under this agreement
shall be made free and clear of and without deduction for any and all taxes, if
any, which may be asserted by any national, federal, state, provincial or local
governmental entity (“Tax” or “Taxes”), other than corporate income taxes
imposed on Microtune and withholding taxes imposed on Microtune on the gross
payment subject to tax. The parties shall cooperate to ensure that any Taxes
withheld or deducted are minimized to the extent possible under applicable law
or applicable income tax treaty.

 

ARTICLE IV – TERM AND TERMINATION

 

4.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of ten (10) years after the Effective Date
(the “Term”). The grant of the license to each Party and its Licensed
Subsidiaries under Sections 2.1 and 2.2 above to Existing Patents shall be for
the life of the applicable Patent, and the grant of the license to each Party
and its Licensed Subsidiaries under Sections 2.1 and 2.2 above to New Patents
shall be for the Term, unless sooner terminated in accordance with the
provisions of this Article IV.

 

4.2 Termination for Convenience. Each Party, as licensee, shall have the right
to terminate the license granted to such Party and its Licensed Subsidiaries for
convenience with respect to any particular Licensed Product or Patent upon
written notice to the other Party, as licensor. Notwithstanding the foregoing or
anything to the contrary set forth herein, Broadcom shall have no right to
terminate Microtune’s license to Broadcom under Section 2.2 above with respect
to Royalty Bearing Products and no right to terminate its obligation to pay
Royalties on Royalty Bearing Products, which obligation is irrevocable and
non-terminable by Broadcom.

 

4.3 Termination of License for Royalty Bearing Products.

 

(a) Right to Terminate. Microtune may provide written notice to Broadcom if: (i)
an audit by Microtune under Section 3.4 establishes a shortfall in payments by
Broadcom, (ii) Microtune reasonably and in good faith believes that there is a
shortfall in payments by Broadcom, or (iii) Microtune reasonably and in good
faith believes that a Broadcom Licensed Product is a Royalty Bearing Product and
Royalties have not been paid for such product. If Broadcom does not make the
payments required by this Agreement within thirty (30) days from the date of
Microtune’s written notice, either party may submit the matter to dispute
resolution under Section 4.3(b). If the arbitrators under Section 4.3(b) decide
that Broadcom has failed to pay as required under this Agreement, Broadcom shall
have ten (10) days after the decision of the arbitrators is rendered to pay the
amount awarded by the arbitrators. If Broadcom fails to make such payment within
such ten (10) day period, then Microtune may provide written notice terminating
the license granted to Broadcom for the particular Royalty Bearing Product that
was the subject of the arbitrator’s decision. Such termination shall not
terminate Broadcom’s license for any other Licensed Products (including Royalty
Bearing Products that were not the subject of the arbitrators’ decision).
Microtune shall not have any right to terminate the license granted to Broadcom
except as expressly set forth in this Section 4.3(a).

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

12



--------------------------------------------------------------------------------

(b) Resolution of Dispute. The Parties agree to resolve the following disputes
by escalation and binding arbitration as described in this Section 4.3(b): (x)
whether a particular Licensed Product is a Royalty Bearing Product, if disputed
by the Parties; (y) the amount of any shortfall in Royalties paid by Broadcom
for a Royalty Bearing Product (if any), if disputed by the Parties; and (z) any
award of attorneys fees and apportionment of expenses between the parties for
arbitration as set forth in Section 4.3(b)(vii) below.

 

(i) The party requesting dispute resolution will provide the other with written
notice of its intent to resolve the dispute in accordance with the provisions of
this Section 4.3(b) setting forth in reasonable detail the nature of the
disputed Royalties (including such financial, product and other information as
such Party deems appropriate to resolve the dispute). A senior executive (of at
least the Vice President level) of each Party with authority to resolve the
dispute will meet in person within ten (10) days of the delivery of such written
notice requesting dispute resolution, with the sole task of endeavoring to
resolve the dispute regarding the amount of Royalties payable hereunder.

 

(ii) The failure of the senior executives to resolve the dispute within the
10-day period above shall give either Party the right to demand that the dispute
be settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”), and the procedures set
forth below. In the event of any inconsistency between such rules and the
procedures set forth below, the procedures set forth below shall control. Either
Party shall have the right to institute the procedure designated in this Section
by making written demand on the other Party, specifying in reasonable detail the
nature of the dispute and the intent to arbitrate.

 

(iii) The arbitrators shall use all reasonable efforts to decide, on or before
the expiration of sixty (60) days from receipt of the demand for arbitration.
The arbitration decision shall be limited to (x) whether a particular Licensed
Product is a Royalty Bearing Product, if disputed by the Parties; (y) the amount
of any shortfall in Royalties paid by Broadcom for a Royalty Bearing Product (if
any), if disputed by the Parties; and (z) attorneys fees and apportionment of
expenses between the parties as set forth in Section 4.3(b)(vii) below. The
arbitrator is specifically instructed that he or she may consider whether
Broadcom has repeatedly failed to pay or repeatedly understated Royalties in the
past or whether Microtune has repeatedly been required to exercise its rights to
audit before receiving Royalties due hereunder or whether Microtune has
repeatedly provided notices under Section 4.3(a) or repeatedly made a demand for
dispute resolution without a breach by Broadcom of its payment obligations, for
the purpose of determining the award (if any) to be granted to either Party
under (z) above. Judgment upon the award rendered by the arbitrator may be
enforced in any court having jurisdiction thereof.

 

(iv) The location of the arbitration shall be in Houston, Texas.

 

(v) The arbitration shall be conducted by three neutral arbitrators who are
independent and disinterested with respect to the parties, this Agreement, and
the outcome of the arbitration, and who are familiar with the semiconductor
industry. Each Party will shall

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

13



--------------------------------------------------------------------------------

promptly select an arbitrator (meeting the qualification set forth above) within
ten (10) days after delivery of the notice of intent to arbitrate described
subparagraph (ii) and forward to the other Party written notice of its selection
of such 10-day period. If a Party fails to select an arbitrator within such
10-day period, the arbitrator to be appointed by such Party shall be selected by
the chief executive of the Houston office of the American Arbitration
Association. The two arbitrators so selected shall select a third arbitrator and
the three arbitrators so selected shall preside over the arbitration hereunder.

 

(vi) Unless the parties mutually agree in writing to some additional and
specific pre-hearing discovery, the only pre-hearing discovery shall be (a)
reasonably limited production of relevant and non-privileged documents, subject
to an appropriate protective order (b) the identification of witnesses to be
called at the hearing, which identification shall give the witness name, general
qualifications and position, and a brief statement as to the general scope of
the testimony to be given by the witness, and (c) the results of the audit, if
any, conducted pursuant to Section 3.4, including the working papers, copies of
records under Section 3.4 and other information deemed relevant by the auditor
in conducting his or her audit (which papers, records and other information will
be subject to an appropriate protective order). The arbitrators shall decide any
disputes and shall control the process concerning these pre-hearing discovery
matters. Pursuant to the Rules of AAA, the parties may subpoena witnesses and
documents for presentation at the hearing.

 

(vii) The arbitrators’ award shall include, in the judgment of the arbitrators,
and shall be limited to: (i) the shortfall (if any) in Royalties paid by
Broadcom, (ii) interest at [***] as reported by Morgan Guaranty Trust Co. of New
York, New York, from the date that such Royalties were payable under Section 3.2
until the date upon which such payment is made, and/or (iii) the expenses of the
arbitration, including the arbitrator’s fees, expert witness fees, and
attorney’s fees, which may be awarded to the prevailing Party, in the discretion
of the arbitrators, or may be apportioned between the parties in any manner
deemed appropriate by the arbitrators. Unless and until the arbitrators decide
that one Party is to pay for all (or a share) of expenses of the arbitration,
both parties shall share equally in the payment of the arbitrators’ fees as and
when billed by the arbitrators.

 

4.4 No Other Termination. Neither Party shall have the right to terminate this
Agreement or any license for any reason except as expressly set forth in this
Article IV or as expressly set forth in Article V.

 

4.5 Survival.

 

(a) Termination of License for Royalty Bearing Products. The licenses granted to
Broadcom and Microtune under Sections 2.1 and 2.2 above shall survive for all
other Licensed Products for the remainder of the Term, as set forth in Section
4.1, notwithstanding any termination of Broadcom’s license for a particular
Royalty Bearing Product under Section 4.3 above or any termination for
convenience with respect to any other product under Section 4.2.

 

(b) Expiration of Term. Except as otherwise expressly set forth in Sections 4.2
and 4.3 and Article V, the license granted to each Party and its Licensed
Subsidiaries under

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

14



--------------------------------------------------------------------------------

Sections 2.1 and 2.2 above shall survive after the Term on a royalty-free basis
with respect to Existing Patents and shall terminate with respect to New Patents
at the end of the Term. The licenses that so survive termination shall be
perpetual, irrevocable and non-terminable with respect to Existing Patents and
shall remain in effect until the expiration of the last to expire of the
Existing Patents. The provisions of Sections 2.1, 2.2, 2.3, 2.4 and 2.6, and
Article V shall survive with respect to all surviving licenses. In addition, the
provisions of this Section 4.5 and Sections 6.2 through 6.13 shall survive after
the Term. Article III shall terminate at the end of the Term (except with
respect to Royalties accruing prior to the end of the Term).

 

ARTICLE V – CHANGE OF CONTROL AND SUBSIDIARIES

 

5.1 Change of Control. In the event of a Change of Control of either Microtune
or Broadcom:

 

(a) [***]

 

(b) Nothing described in Section 5.1(a) above limits the Licensed Products of
the other Party that is not subject to the Change of Control.

 

(c) Upon a Change of Control of either Party: (i) the Capture Period (as it
applies to both Parties) shall be shortened to end on the effective date of such
Change of Control (to the extent that the Capture Period has not already ended),
(ii) the license under Section 2.1 shall be limited to Patents that fit within
the definition of “Broadcom Patents” and were owned or licensable by Broadcom or
any of its Subsidiaries immediately prior to the effective date of such Change
of Control; and (iii) the license under Section 2.2 shall be limited to Patents
that fit within the definition of “Microtune Patents” and were owned or
licensable by Microtune or any of its Subsidiaries immediately prior to the
effective date of such Change of Control. The Acquirer’s Patents (except for the
Patents acquired by the Acquirer from the Acquired Party) shall not be licensed
under this Agreement.

 

(d) If the Acquired Party is not the surviving entity in a Change of Control,
then the Acquired Party may assign this Agreement in its entirety to the
successor-in-interest to all or substantially all of its business or assets in
such Change of Control, provided that (i) the successor-in-interest agrees in
writing to be bound by the terms and conditions of this Agreement; (ii) the
Acquired Party shall not retain any rights or licenses under this Agreement; and
(iii) the provision of Sections 5.1(a), (b) and (c) shall apply to the
successor-in-interest (to the same extent as if the successor-in-interest were
the “Acquired Party” thereunder).

 

5.2 Subsidiaries.

 

(a) New Subsidiaries. If a Person becomes a Subsidiary of a Party after the
Effective Date, then, from and after the effective date on which such Person
becomes a Subsidiary, (i) such Person shall be granted the licenses set forth in
Article II to the extent that such Person qualifies as a Licensed Subsidiary;
and (ii) the Patents of such Subsidiary shall be licensed to the other Party and
its Licensed Subsidiaries under the terms of Article II. The licenses described
in subparagraph (i) above shall not have any retroactive effect for those units
of

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

15



--------------------------------------------------------------------------------

products that were sold by the Subsidiary prior to the date on which it becomes
a Licensed Subsidiary.

 

(b) Former Subsidiaries. Except as otherwise expressly set forth in Section
5.3(b) below, if a Person who is a Subsidiary or Licensed Subsidiary as of the
Effective Date or becomes a Subsidiary or Licensed Subsidiary under Section
5.2(a) during the Term, but undergoes a change such that it no longer meets the
definition of “Subsidiary” or “Licensed Subsidiary” of a Party (“Former
Subsidiary”), then:

 

(i) The licenses granted to the Former Subsidiary under this Agreement with
respect to Broadcom Patents or Microtune Patents, as applicable, shall terminate
on the date the Former Subsidiary ceases to be a Licensed Subsidiary.
Notwithstanding the foregoing, such termination shall not have any retroactive
effect and the licenses granted to the Former Subsidiary under this Agreement
with respect to Broadcom Patents or Microtune Patents, as applicable, for those
units of Licensed Products previously sold or that have already been made and
are in inventory which the Former Subsidiary demonstrates were made by or for
the Former Subsidiary prior to the date on which it ceased to be a Licensed
Subsidiary shall not be affected.

 

(ii) The licenses and covenants granted hereunder to the other Party and its
Licensed Subsidiaries with respect to Patents of the Former Subsidiary shall
continue as set forth in this Agreement; provided, however, that such licenses
and covenants shall not extend to new Patents of the Former Subsidiary that were
not Broadcom Patents or Microtune Patents, as applicable, prior to the date the
Former Subsidiary ceases to be a Subsidiary.

 

(iii) Notwithstanding the foregoing provisions (i) and (ii) of this Section
5.2(b), if a Licensed Subsidiary of a Party is merged or subsumed into a Party
or another Licensed Subsidiary of a Party such that the resulting Person remains
a Party or a Licensed Subsidiary under this Agreement, the licenses granted to
the Former Subsidiary under this Agreement shall remain in effect and shall
continue to apply to the resulting Party or Licensed Subsidiary, as applicable.

 

5.3 Divestiture of Business or Assets.

 

(a) Divestiture of Business or Assets; General Rule.

 

(i) Except as otherwise expressly set forth in Section 5.3(b) below, if a Party
or any of its Licensed Subsidiaries spins out or transfers a portion of its
business or assets such that the business or assets are no longer part of a
Party or any of its Licensed Subsidiaries under this Agreement, then the
licenses set forth in Article II shall not apply prospectively to the respective
portion of the business or assets which is the subject of the spin out or
transfer. The termination of such license with respect to the portion of the
business or assets which is the subject of the spin-out or transfer shall not
retroactively terminate the license but shall continue to apply to those units
of Licensed Products which were made by or for the transferring party prior to
the effective date of such spin out or transfer.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

16



--------------------------------------------------------------------------------

(ii) If a Party or any of its Subsidiaries assigns or transfers any Broadcom
Patents or Microtune Patents, as applicable, the licenses granted to the other
Party and its Licensed Subsidiaries set forth in Article II shall remain in
effect with respect to those Patents that are assigned or transferred and are
owned or licensable by such Party or its Subsidiary prior to the assignment or
transfer. The transferring Party or transferring Subsidiary shall enter into a
written agreement with the transferee making any such assignment or transfer
expressly subject to the licenses set forth in this Agreement. The Broadcom
Patents or Microtune Patents, as applicable, that are transferred shall be
limited to those Patents that are owned or licensable by Broadcom or Microtune,
respectively, immediately prior to the assignment or transfer. It is understood,
however, that unless this entire Agreement is assigned to a Third Party as
expressly permitted under Sections 5.1 or 5.3(b), Broadcom agrees to continue to
pay Royalties to Microtune and shall not be required to pay any Royalties to the
assignee of any Microtune Patents.

 

(b) Divestiture of Material Business Unit after Capture Period.

 

(i) Each Party (“Assigning Party”) may assign all right, title and interest in
and to this Agreement to a successor in connection with the sale of all or
substantially all of the business or assets of a Material Business Unit (as
defined below) after the end of the Capture Period, provided that: (i) the
successor agrees in writing to be bound by the terms and conditions of this
Agreement; (ii) the Assigning Party shall not retain any rights or licenses
under this Agreement; and (iii) the Licensed Products of the successor shall be
limited to the Existing Products of the Assigning Party that are transferred to
the successor as part of the Material Business Unit. Licensed Products will not
include any products made available by the Third Party involved in such
assignment or any of its Subsidiaries prior to such assignment or error
corrections, updates, new versions or follow-on products to those products of
the Third Party even if of the same type or nature as those made available by
the Assigning Party. The limitations described above do not apply to limit the
Licensed Products of the non-assigning Party or its Licensed Subsidiaries. No
assignment of this Agreement in whole or in part shall be permitted under this
Section 5.3(b) prior to the end of the Capture Period, it being understood that
assignment of this Agreement prior to the end of the Capture Period shall be
permitted only in connection with a Change of Control of Broadcom or Microtune,
as expressly set forth in Sections 5.1 and 6.6.

 

(ii) As used in this Section 5.2(d), a “Material Business Unit” means [***]

 

(iii) If any Broadcom Patents or Microtune Patents, as applicable, are included
with the divestiture of a Material Business Unit permitted herein, the licenses
granted to the other Party and its Licensed Subsidiaries set forth in Article II
with respect to those Patents shall remain in effect, and the transferring Party
or transferring Licensed Subsidiary shall enter into a written agreement with
the transferee making any such assignment or transfer expressly subject to the
licenses set forth in this Agreement. The licenses granted to the other Party
and its Licensed Subsidiaries set forth in Article II with respect to any
Broadcom Patents or Microtune

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

17



--------------------------------------------------------------------------------

Patents, as applicable, retained by the assigning Party and its Subsidiaries
shall also remain in effect.

 

ARTICLE VI – MISCELLANEOUS PROVISIONS

 

6.1 Representations and Warranties.

 

(a) Each of the Parties hereto represents and warrants that it has the power and
authority to enter into this Agreement, to perform all of its duties and
obligations under this Agreement and to grant all rights, licenses and covenants
granted by such Party under this Agreement.

 

(b) Microtune and Microtune-LP each represent and warrant that (i) Microtune or
Microtune-LP owns the Patent asserted against Broadcom in the Actions (as
defined in Section 1.1 of the Settlement Agreement) and has the right to grant
licenses with respect to such Patent of the full scope set forth herein; (ii)
Microtune or its Subsidiaries has the right to grant licenses of the full scope
set forth herein with respect to all Patents owned by Microtune or any of its
Subsidiaries as of the Effective Date; (iii) no payment to any Third Party
(except payments to a Third Party for inventions made by such Third Party while
employed by Microtune or any of its Subsidiaries) is required for the licenses
granted with respect to Patents owned by Microtune or any of its Subsidiaries as
of the Effective Date; (iv) neither Microtune nor any of its Subsidiaries has
any Affiliate (other than Microtune or its Subsidiaries under this Agreement)
who owns any Patents as of the Effective Date; (v) neither Microtune nor any of
its Subsidiaries has entered into any agreement or arrangement on or prior to
the Effective Date under which it assigns ownership of Patents into a holding
company or other Person for enforcement and licensing of such Patents (other
than Microtune or its Subsidiaries under this Agreement); and (vi) neither it
nor its Subsidiaries has assigned ownership of any Patents to a Third Party in
the one (1) year period prior to the Effective Date.

 

(c) Broadcom and Broadcom International each represent and warrant that (i)
Broadcom owns the Patent asserted against Microtune in the Actions (as defined
in Section 1.1 of the Settlement Agreement) and has the right to grant licenses
with respect to such Patent of the full scope set forth herein; (ii) Broadcom or
its Subsidiaries has the right to grant licenses of the full scope set forth
herein with respect to all Patents owned by Broadcom or any of its Subsidiaries
as of the Effective Date; (iii) no payment to any Third Party (except payments
to a Third Party for inventions made by such Third Party while employed by
Broadcom or any of its Subsidiaries) is required for the licenses granted with
respect to Patents owned by Broadcom or any of its Subsidiaries as of the
Effective Date; (iv) neither Broadcom nor any of its Subsidiaries has any
Affiliate (other than Broadcom or its Subsidiaries under this Agreement) who
owns any Patents as of the Effective Date; (v) neither Broadcom nor any of its
Subsidiaries has entered into any agreement or arrangement on or prior to the
Effective Date under which it assigns ownership of Patents into a holding
company or other Person for enforcement and licensing of such Patents (other
than Broadcom or its Subsidiaries under this Agreement); and (vi) neither it nor
its Subsidiaries has assigned ownership of any Patents to a Third Party in the
one (1) year period

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

18



--------------------------------------------------------------------------------

prior to the Effective Date. Broadcom represents that there has been no material
change in the tuner architecture of the [***] since January 31, 2004.

 

(d) Nothing contained in this Agreement shall be construed as:

 

(i) a warranty or representation by either Party as to the validity or scope of
any of its Patents;

 

(ii) requiring either Party to file or maintain any patent application, or to
secure or maintain in force any patent;

 

(iii) a warranty or representation by either Party that any manufacture, sale,
use or other disposition of products by the other Party has been or will be free
from infringement of any Patents or intellectual property rights of any third
party;

 

(iv) an agreement by either Party to bring or prosecute actions or suits against
third parties for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against third parties for infringement;

 

(v) conferring upon any Party or its Licensed Subsidiaries any right to include
in advertising, packaging or other commercial activities related to a Licensed
Product, any reference to the other Party (or any of its Subsidiaries), its
trade names, trademarks or service marks in a manner which would be likely to
cause confusion or to indicate that such Licensed Product is in any way
certified by the other Party or its Subsidiaries;

 

(vi) conferring by implication, estoppel or otherwise, upon either Party, any
right or license under Patent except for the rights and licenses expressly
granted hereunder; or

 

(vii) an obligation to furnish any technical information, copyrights, mask works
or know-how.

 

(e) Disclaimers. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND REGARDING THE BROADCOM PATENTS OR
MICROTUNE PATENTS, AS APPLICABLE, AND DOES NOT ASSUME ANY RESPONSIBILITY
WHATSOEVER WITH RESPECT TO THE MANUFACTURE, OFFER FOR SALE, SALE, DISTRIBUTION,
USE, IMPORTATION, OR OTHER DISPOSAL OF ANY LICENSED PRODUCT BY THE OTHER PARTY.
NEITHER PARTY SHALL IN ANY CIRCUMSTANCES BE LIABLE TO THE OTHER FOR ANY LOST
PROFITS, OR FOR ANY OTHER INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING
UNDER ANY LEGAL THEORY OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

19



--------------------------------------------------------------------------------

6.2 Confidentiality of Terms. Neither Party shall disclose the terms of this
Agreement without the prior written consent of the other Party except:

 

(a) to Subsidiaries of the Parties in confidence;

 

(b) with the prior written consent of the other Party, at such other Party’s
sole discretion;

 

(c) to any governmental body having jurisdiction and specifically requiring such
disclosure (in confidence to the extent allowed);

 

(d) in response to a valid subpoena or as otherwise may be required by law (in
confidence to the extent allowed);

 

(e) as otherwise may be required by law or legal process (including legal
requirements and regulations of the U.S. Securities and Exchange Commission and
rules of NASDAQ), as determined by such Party based on advice and counsel from
such Party’s outside securities counsel that such disclosure is advisable under
such law or legal process;

 

(f) as set forth in the mutually agreed press release set forth in Exhibit D
(Press Release) of the Settlement Agreement, provided that no further press
releases or publicity regarding this Agreement shall be made by a Party, except
as otherwise required by law or legal process or as otherwise authorized by this
Agreement or other agreement between the Parties;

 

(g) to state (i) that a Party and its Subsidiaries have settled with the other
Party, and (ii) any information that is included within the press release
described above, and (iii) any information that is included within filings made
pursuant to the regulations of the U.S. Securities and Exchange Commission and
rules of NASDAQ, as permitted under Section 6.2(e), but only to shareholders,
analysts and other interested parties,

 

(h) any other information disclosed by a Party or its Licensed Subsidiaries for
bona fide business reasons regarding the license such Party or its Licensed
Subsidiaries has received for its Licensed Products (other than the financial
terms, which may only be disclosed in the context of a transaction described in
subparagraph (k) below), which information is included within the scope of a
nondisclosure agreement executed by the recipient of such information,

 

(i) to a Party’s or its Subsidiaries’ accountants, legal counsel and other
financial and legal advisors in their capacity of advising a Party in such
matters, subject to obligations of confidentiality and/or other legal duties
preventing disclosure consistent with this Section 6.2;

 

(j) if a Party is required to do so by a subpoena (or other legal process) or
court order seeking disclosure of the terms set forth in this Agreement, such
Party or Subsidiary shall, before responding thereto, provide the other Party
with prior written notice of such subpoena, legal process, order or legal
requirement in sufficient time (if reasonably feasible) to permit the other
parties the opportunity to object (or, if the timing of such litigation makes
advance notice impracticable, such notice is provided within ten (10) days after
such disclosure), to seek a court-entered protective order or comparable
court-ordered restriction, and shall reasonably cooperate with the other Party
in its efforts to obtain such protective order and provided further that, the
disclosing Party shall seek to have the disclosure of such terms and conditions
restricted, as

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

20



--------------------------------------------------------------------------------

authorized or permitted by the court, in the same manner as is the confidential
information of other litigating Persons; and

 

(k) to a Third Party in connection with a potential merger or acquisition by, of
or with the Party, or any permitted transaction described in Article V or
permitted assignment described in Section 6.6, provided that such disclosure
shall (i) be on a strictly limited, need-to-know basis, (ii) when the Party
believes that such transaction is reasonably likely to take place, and (iii) on
terms applicable to other highly confidential information disclosed by such
Party in connection with such transaction provided such terms prohibit
disclosure, prohibit use for any purpose other than as required for due
diligence in connection with the potential transaction and provide for
reasonable care;

 

provided, however, that prior to any such disclosure pursuant to paragraphs (c)
and/or (d) hereof, the Party seeking disclosure shall provide reasonable advance
written notice to the other Party, and cooperate with the other Party and take
all reasonable actions in an effort to minimize the nature and extent of such
disclosure. In addition, attached to the Settlement Agreement as Exhibit E is
Microtune’s initial disclosure with the U.S. Securities and Exchange Commission
of the transaction contemplated under this Agreement, and Broadcom agrees that
such initial disclosure (or any similar initial disclosure determined by
Microtune to be adviseable based on advice and counsel from Microtune’s outside
securities counsel) is a permitted disclosure under this Agreement.

 

Notwithstanding any provision to the contrary herein, any Party and any of its
Subsidiaries is permitted to file this Agreement under seal with and disclose
under seal this Agreement, in whole or in part, and information relating to this
Agreement to a court, tribunal or government agency of competent jurisdiction in
an action or proceeding brought by or against a Party or a Subsidiary of a Party
when reasonably necessary for such action or proceeding, subject to written
notice to the other Party and an opportunity to obtain a protective order or
other restriction as described in Section 6.2(j).

 

6.3 Representation. Each Party hereby declares and represents that it is
executing this Agreement after consultation with its own independent legal
counsel.

 

6.4 Further Acts. Each Party to this Agreement agrees to perform any further
acts and to cause its Subsidiaries to perform such further acts, and execute and
deliver and to cause its Subsidiaries to execute and deliver any further
documents that may be reasonably necessary to carry out the provisions of this
Agreement.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

21



--------------------------------------------------------------------------------

6.5 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be by personal delivery, or if dispatched by by confirmed
facsimile, prepaid air courier or by registered or certified airmail, postage
prepaid, addressed as follows:

 

If to Microtune:   

Microtune, Inc.

    

2201 10th Street

    

Plano, Texas 75074

    

Attn: General Counsel

    

Telephone: 972.673.1600

    

Fax: 972.673.1602

With copy to:   

Alan Albright, Esq.

    

Gray Cary Ware & Freidenrich LLP

    

1221 S. MoPac Expressway

    

Suite 400

    

Austin, TX 78746

    

Telephone: 512-457-7121

    

Fax: 512.457.7001

    

Elisabeth Eisner, Esq.

    

Gray Cary Ware & Freidenrich LLP

    

4365 Executive Drive, Suite 1100

    

San Diego, CA 92121 2133

    

Telephone: 858.677.1484

    

Fax: 858.677.1477

If to Broadcom:   

Vice President of Business Affairs and General Counsel

    

Broadcom Corporation

    

16215 Alton Parkway

    

Irvine, California 92618

    

Telephone: (949) 450-8700

    

Fax: (949) 450-0504

With copy to:   

Ron E. Shulman, Esq.

    

Wilson Sonsini Goodrich and Rosati

    

650 Page Mill Road

    

Palo Alto, California 94304-1050

    

Telephone: 650.496.4083

    

Fax: 650.493.6811

    

Michael Murphy, Esq.

    

Wilson Sonsini Goodrich and Rosati

    

650 Page Mill Road

    

Palo Alto, California 94304-1050

    

Telephone: 650-320-4826

    

Fax: 650.493.6811

 

Notices shall be deemed given upon personal delivery, five (5) days after
deposit in the mail, confirmation of facsimile or upon acknowledgment of
receipt, or, if delivery is not

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

22



--------------------------------------------------------------------------------

accomplished by reason of some fault of the addressee, when tendered for
delivery. Any party may give written notice of a change of address and, after
notice of such change has been received, any notice or request shall thereafter
be given to such party as above provided at such changed address.

 

6.6 Assignment. Except as is expressly permitted in Sections 5.1 and 5.3(b) and
this Section 6.6, neither Party may assign this Agreement or any right or
obligation under this Agreement without the prior written consent of the other
Party. Either party shall have the right to assign this Agreement in its
entirety (in a transaction that does not meet the definition of “Change of
Control”) to a successor-in-interest who is not an Electronics Company in
connection with the sale or other transfer of all or substantially all of its
business or assets, whether by sale, merger or otherwise, provided that (i) the
successor-in-interest agrees in writing to be bound by the terms and conditions
of this Agreement; and (ii) the assigning party shall not retain any rights or
licenses under this Agreement. Assignment in connection with a Change of Control
or divesture of a Material Business Unit shall be governed by Sections 5.1 and
5.3(b), respectively. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the parties and their permitted successors and
assigns.

 

6.7 Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of New
York, without reference to conflict of laws principles.

 

6.8 Jurisdiction. Except as otherwise set forth in Section 4.3, Microtune and
Broadcom agree (a) to request that all disputes and litigation regarding this
Agreement and matters connected with its performance be subject to the exclusive
jurisdiction of the federal courts located in Houston, and (b) to submit any
disputes, matters of interpretation, or enforcement actions arising with respect
to the subject matter of this Agreement exclusively to these courts. The Parties
hereby waive any challenge to the jurisdiction or venue of this court over these
matters. This Section 6.8 shall not be construed as restricting or limiting
either Party’s ability (if applicable under the terms of this Agreement) to
immediately assert a license or other defense in any litigation or other
proceeding against such Party, such Party’s Licensed Subsidiaries, or its or
their Licensed Products or the resellers, distributors or customers of such
Licensed Products, regardless of jurisdiction or venue.

 

6.9 Bankruptcy. Each Party acknowledges that all rights and licenses granted by
it under or pursuant to this Agreement are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(56) of the Bankruptcy Code. Each Party acknowledges that if
such Party, as a debtor in possession or a trustee-in-bankruptcy in a case under
the Bankruptcy Code, rejects this Agreement, the other Party may elect to retain
its rights under this Agreement as provided in Section 365(n) of the Bankruptcy
Code. Each Party irrevocably waives all arguments and defenses arising under 11
U.S.C. 365(c)(1) or successor provisions to the effect that applicable law
excuses the Party, other than the debtor, from accepting performance from or
rendering performance to an entity other than the debtor or debtor

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

23



--------------------------------------------------------------------------------

in possession as a basis for opposing assumption of the Agreements by the other
Party in a case under Chapter 11 of the Bankruptcy Code to the extent that such
consent is required under 11 U.S.C. § 365(c)(1) or any successor statute;
provided, however, that the debtor in possession, trustee-in-bankruptcy and any
successor (as applicable) agrees in writing that any Change of Control or sale
of any Material Business Unit (whether resulting from such bankruptcy proceeding
or otherwise) shall remain subject to Article V above.

 

6.10 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The parties agree to negotiate in good
faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

 

6.11 Entire Agreement. This Agreement, together with the Settlement Agreement
and the Business Agreement, embodies the entire understanding of the parties
with respect to the subject matter hereof and thereof, and merges all prior
discussions and agreements (written or oral) between them, and neither of the
parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof and
thereof other than as expressly provided herein and therein. No oral explanation
or oral information by either Party hereto shall alter the meaning or
interpretation of this Agreement. This Agreement, the Settlement Agreement and
the Business Agreement are independent agreements that shall be governed and
construed according to their own terms and a breach or default under any one
such agreement shall not be considered a breach or default under any of the
other agreements.

 

6.12 Modification; Waiver. No modification or amendment to this Agreement will
be effective unless it is in writing and executed by authorized representatives
of the parties, nor will any waiver of any rights, will be effective unless
assented to in writing by the Party to be charged, and the waiver of any breach
or default will not constitute a waiver of any other right hereunder or any
subsequent breach or default.

 

6.13 Construction. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party will not be applied in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including,” “for example”, “such as” and variations
thereof, will not be deemed to be terms of limitation, but rather will be deemed
to be followed by the words “without limitation.” The headings in this Agreement
will not be referred to in connection with the construction or interpretation of
this Agreement.

 

6.14 Counterparts. This Agreement may be executed in identical counterparts or
duplicate originals, both of which shall be regarded as one and the same
instrument, and which shall be the official and governing version in the
interpretation of this Agreement. This Agreement may be executed by facsimile
signatures and such signatures shall be deemed to bind each Party as if they
were original signatures.

 

6.15 Section Headings. Section headings are inserted for convenience only, and
shall not be used in any way to construe the terms of this Agreement.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

Microtune, Inc.

     

Broadcom Corporation

By:  

/s/ James A. Fontaine

      By:  

/s/ Daniel A. Marotta

Name:

 

James A. Fontaine

     

Name:

 

Daniel A. Marotta

Title:

 

CEO and President

     

Title:

 

Group Vice President

Microtune (Texas), L.P.

     

Broadcom International Limited

By:  

/s/ James A. Fontaine

      By:  

/s/ Daniel A. Marotta

Name:

 

James A. Fontaine

     

Name:

 

Daniel A. Marotta

Title:

 

CEO and President

     

Title:

 

Group Vice President

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

25



--------------------------------------------------------------------------------

Exhibit A

Analog Video Demodulator

 

[***]

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.

 

1